Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office Action is in reply to the amendments/arguments filed 3/17/2022.
Claims 2, 7, 10, 12-22 were previously cancelled.
Claims 5 and 25 are cancelled.
Claims 1, 3, 4, 6, 8, 9 and 23-28 have been amended
Claims 1, 3-6, 8, 9, 11, 23, 24 and 26-28 are pending and have been examined.
Claim Objection
Claim 1 is rejected because of the following informalities: Claim 1 recites, “...wherein the resultant value determines the form of medication to the “signal” digit...”, and “...printing by the controlled printer, the product code having the “signal” digit as modified on a substrate of the product...”. There appears to be a typographical error. For purposes of prior art, Examiner interprets applicant’s “signal” digit, as “single” digit. Appropriate correction is requested.
Response to Arguments/Amendments
Applicant’s amendments overcome the prior objection, it has been withdrawn.
Applicant’s amendments overcome the prior 35 USC 112a rejection; it has been withdrawn.
Applicant’s amendments overcome the prior 35 USC 112b rejection; it has been withdrawn.
Applicant’s arguments regarding Weaver reference have been considered but are not persuasive, Examiner maintains the rejection. While applicant argues that                 , Examiner does not consider Weaver to be as limiting as applicant avers. Weaver discloses a method/system for controlling a printer to print a product code on a substrate to help detect counterfeit items. Weaver further discloses that a controller for the printer may dynamically provide the code by selecting from preconfigured modified characters (¶21, ¶34). Weaver further discloses that the particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm. Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character (¶37). Examiner also points applicant to Weaver, ¶33: “...The digitized characters for the possible modified characters are determined and stored in the printer controller. For example, the modified version of each character may have the same given dot or pixel removed and/or added each time the modified character is used. Alternatively, the location of the removed and/or added dot or pixel may be determined by an algorithm...” and, ¶42: “...besides selecting which character is modified, how the character is modified may also be determined by an algorithm. The way in which the character is modified will typically be a function of some or all of the characters of the product code, such as by a mathematical algorithm...”  Examiner has modified the Final rejection to further explain how the claims are being interpreted based on applicant’s amendments in an effort to provide further clarity as to how the claim limitations are being interpreted, and how Weaver anticipates applicant’s invention. 
Applicant’s amendments necessitated new grounds of rejection therefore the arguments are moot. Examiner has modified the rejection and addressed each of applicant’s claims in this Final Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites, “...generating by an algorithm...”, “...deriving by the algorithm...”, and modifying by the algorithm...”  However, applicant’s disclosure fails to provide adequate support in the manner provided by 112(a) or pre-AIA  35USC 112, first paragraph for one or more claims of this application. The claim(s) define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Examiner was not able to find support for the amended claim language in applicant’s disclosure which supports an algorithm, (or computer or software) for preforming the claimed generating, deriving and modifying steps. As such, applicant is required to remove the claim limitation(s) or specifically point out in the specification where the limitations are disclosed. The respective dependent claims do not remedy this flaw therefore they are also rejected.

Claim Rejections - 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8, 9, 11,23, 24 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weaver, US Patent Application Publication No US 2013/0314751 A1.
With respect to Claim 1,
Weaver discloses,
An anti-counterfeit printing method of controlling a printer for introducing a verification check to a product by printing with the controlled printer a product  code having a predetermined modification on at least one substrate of the product, the anti-counterfeit printing method comprising, (¶Abstract: “…printing a modified product code ...”;¶3: “...method of printing a product code to help detect counterfeit items...”;¶21: “…The printer is controlled to print a product code on the substrate...The characters may be alphanumeric characters…”;¶22: “..The product code 20 includes a covert code which may be used to verify the authenticity of the article...”) comprising the steps of:...”;¶34: “...a controller for the printer may dynamically provide the code by selecting from pre-configured modified characters....”; claim 1: “....controlling the printer to print..”) 
a) generating by an algorithm, an alphanumeric code associated with the product (Fig 1-3, ¶21:”… In the Example shown in FIG. 1, the letters YY signify the year; MM the month; and HH the hour, which may be depicted as numbers, letters, or other characters. `XYZ` and `123` are further letters and/or numbers that vary with the production of individual products that form the substrate. For example, they may be sequential batch codes or lot numbers. The characters may be alphanumeric characters, characters from any language (including Asian characters), or other symbols…”; The controller also selects the modified character by a suitable algorithm, as described below...”)
 wherein the alphanumeric code is based on information comprising one or more of a date, a time, or a place of manufacture of the product; (¶21:”… In the Example shown in FIG. 1, the letters YY signify the year; MM the month; and HH the hour, which may be depicted as numbers, letters, or other characters. `XYZ` and `123` are further letters and/or numbers that vary with the production of individual products that form the substrate. For example, they may be sequential batch codes or lot numbers...”;¶23: “..The characters of the product code other than the modified character are selected or determined by methods known in the art and may be based, for example, on the date, the type of product, the location of production, and so forth...”)
b )deriving, by the algorithm, a resultant value using just one digit adjacent to a single digit in the alphanumeric code;(¶22: “... modified product code 20 is determined from the unmodified or initial product code 10 and includes a covert feature, as shown in FIG. 2...”;¶36: “…The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character…”;¶37: “…The algorithm may be calculated by performing a mathematical operation on the components numbers and/or letters of the printed code … A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right.... the modified character is formed from the third character, `1`.”; ¶54 (Example))
wherein the resultant value determines the form of modification to the signal digit(¶22: “...The covert code includes a modified character 24, which is a modified version of the standard corresponding character 14 from code 10. In the depicted example, the character `1` has a dot or pixel removed from the top portion...”;¶42: “..ow the character is modified may also be determined by an algorithm. The way in which the character is modified will typically be a function of some or all of the characters of the product code, such as by a mathematical algorithm. The following is an example of method for dynamically determining how to modify a character to provide a covert code. FIG. 9 shows the character `3` from a 5.times.7 font for a CU printer..)
c) predefining by the algorithm a selection of predefined modifications to the to the single digit;( ¶26, ¶33: “...The digitized characters for the possible modified characters are determined and stored in the printer controller. For example, the modified version of each character may have the same given dot or pixel removed and/or added each time the modified character is used. Alternatively, the location of the removed and/or added dot or pixel may be determined by an algorithm...”; ¶34: “...a controller for the printer may dynamically provide the code by selecting from pre-configured modified characters. For continuous inkjet printing, for example, appropriate drop charge values are determined by conventional methods for each modified code and stored in the controller... during printing, after calculating and selecting the appropriate modified character from the algorithms described above, the controller causes the printer to print the modified character..”) and wherein predefined modification, for each of the at least one digit, independently comprises adding a digit to the alphanumeric code, removing a section of the at least one digit, selecting an alternative font of the at least one digit, or changing a size or colour of the at least one digit;(¶33: “..The digitized characters for the possible modified characters are determined and stored in the printer controller. For example, the modified version of each character may have the same given dot or pixel removed and/or added each time the modified character is used. Alternatively, the location of the removed and/or added dot or pixel may be determined by an algorithm...”;¶34: “...to print the modified character(s), a controller for the printer may dynamically provide the code by selecting from pre-configured modified characters...”)
wherein the predefined modifications comprise adding to the single digit removing a section of the single digit, selecting an alternative font of the single digit, or changing a size or colour of the single digit(¶28: “...the modified character does not have dots or pixels missing or removed per se but rather is of a different font than the standard character...”;¶30: “...The modified font has portions removed, but could also have portions added and/or moved...”; ¶35: “...The product code can use different colors among the line or lines of code and the modified character...”)
d) modifying, by the algorithm, the single digit based the resultant value, wherein the resultant value is used to select one of the predefined modifications (¶23: “...The controller also selects the modified character by a suitable algorithm...”;¶34: ‘...controller for the printer may dynamically provide the code by selecting from pre-configured modified characters...”)
e) printing by the controlled printer the product code having the signal digit as modified on a substrate of the product. (claim 1: “…A method of printing a modified product code…controlling the printer to print the modified product code on the substrate…”; ¶22: “...The covert code includes a modified character 24, which is a modified version of the standard corresponding character 14 from code 10. In the depicted example, the character `1` has a dot or pixel removed from the top portion.”)

With respect to Claim 3,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein the resultant value is determined based on more than one digit in the alphanumeric code; (¶36: “...The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character...”; ¶37:”... The algorithm may be calculated by performing a mathematical operation on the component’s numbers and/or letters of the printed code. A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right. The digital root of S is then taken yielding C. C will be between 1 and 9. The modified character will be formed from the characters numbered C. As an example, the printed code is 20120208CCHY123. So, S=20120208123; C=3. Thus, the modified character is formed from the third character, `1`.…”)

With respect to Claim 4,
Weaver discloses all of the above limitations, Weaver further discloses, 
wherein the resultant value is determined by a single digit in the alphanumeric code; (Fig 2, ¶22, ¶36: “…an algorithm may be used to select which particular characters within the product code are used to provide the modified character. For example, the modified character may be the mth character, where `m` may be based on a variety of factors, including the characters in the code, the time, date, batch number, etc. The algorithm may be based on encryption factors so that the correct m characters can only be selected through the use of a code, making it difficult for counterfeiters to determine the correct code…”)

With respect to Claim 6,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein the resultant value is determined by any digit in the alphanumeric code selected at random(¶45-¶53; ¶45: “...example of an alteration algorithm ...”; ¶46: “...Generate a random number between 1 and the character width, which is 5 in this case...”; ¶51: “...use the result in step 5 to identify the desired move using matrix A…”)

With respect to Claim 8,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein all digits in the alphanumeric code are modified according to an algorithm that determines one or more resultant values based on digits in the alphanumeric code;(Fig 8 shows a substrate that has been laser marked with both a standard font and a modified font (all of the digits in the alphanumeric code are modified); ¶24: “…The covert code includes modified characters 34 and 36. In the Example shown in FIG. 3, the character `Y` 34 has a dot removed in the center, compared to the corresponding standard unmodified character 24, and the character `3` 36 has a dot removed in the center compared to the corresponding standard unmodified character 26. As in the previous example, the modified characters may be selected by a suitable algorithm…”;¶27: “...The product code 50 includes a covert code which includes one or more modified characters 56, 58, each of which may be in either the first or second line...”;¶36: “...The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character...”; ¶37:”... The algorithm may be calculated by performing a mathematical operation on the components numbers and/or letters of the printed code...”; A similar algorithm can be used for a code with two modified characters...”;A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right. The digital root of S is then taken yielding C. C will be between 1 and 9. The modified character will be formed from the characters numbered C. As an example, the printed code is 20120208CCHY123. So, S=20120208123; C=3. Thus, the modified character is formed from the third character, `1`…”)

With respect to Claim 9,
Weaver discloses,
 An article of manufacture comprising: a substrate; and a product code as printed on the substrate,(¶Abstract: “…printing a modified product code ...”;¶3: “...method of printing a product code to help detect counterfeit items...”;¶21: “…The printer is controlled to print a product code on the substrate...The characters may be alphanumeric characters…”;¶22: “..The product code 20 includes a covert code which may be used to verify the authenticity of the article...”) comprising the steps of:...”;¶34: “...a controller for the printer may dynamically provide the code by selecting from pre-configured modified characters....”; claim 1: “....controlling the printer to print..”) Examiner interprets the product code to help detect counterfeit items and to verify the authenticity of an article of Weaver as teaching the intended function of applicant’s anti-counterfeit verification code.
wherein the product code comprises a string of alphanumeric digits associated with a product and is based on information comprising one or more of a date, a time, or a place of manufacture of the product, (¶21: “…The printer is controlled to print a product code on the substrate...The characters may be alphanumeric characters”… In the Example shown in FIG. 1, the letters YY signify the year; MM the month; and HH the hour, which may be depicted as numbers, letters, or other characters. `XYZ` and `123` are further letters and/or numbers that vary with the production of individual products that form the substrate....”; ¶22: “..The product code 20 includes a covert code which may be used to verify the authenticity of the article...”) (¶23: “..The characters of the product code other than the modified character are selected or determined by methods known in the art and may be based, for example, on the date, the type of product, the location of production, and so forth...”)
wherein a single digit in the product code comprises a modification based on a resultant value determined using just one digit adjacent to the single digit in the product code, (¶22: “...The covert code includes a modified character 24, which is a modified version of the standard corresponding character 14 from code 10. In the depicted example, the character `1` has a dot or pixel removed from the top portion..”; ¶24: “…The covert code includes modified characters 34 and 36. In the Example shown in FIG. 3, the character `Y` 34 has a dot removed in the center, compared to the corresponding standard unmodified character 24, and the character `3` 36 has a dot removed in the center compared to the corresponding standard unmodified character 26. As in the previous example, the modified characters may be selected by a suitable algorithm…”;¶26, ¶37: “…A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right. The digital root of S is then taken yielding C. C will be between 1 and 9. The modified character will be formed from the characters numbered C. As an example, the printed code is 20120208CCHY123. So, S=20120208123; C=3. Thus, the modified character is formed from the third character, `1`...”;¶38: “…A similar algorithm can be used for a code with two modified characters…”; claim 23: “...wherein the modified character comprises a character that is of a different font type than a font type of the corresponding one of the plurality of unmodified characters...”)
wherein the resultant value determined a form of the modification to apply to the single digit, and3Application No. 15/902,258Docket No.: A1212MAmendment dated July 6, 2021Notice of Abandonment dated April 30, 2021 wherein the modification comprises adding to the single digit, removing a section of the single digit, selecting an alternative font the single digit, or changing a size or colour of the single digit.10( ¶22: “...The covert code includes a modified character 24, which is a modified version of the standard corresponding character 14 from code 10. In the depicted example, the character `1` has a dot or pixel removed from the top portion..”; ¶23: “...The controller also selects the modified character by a suitable algorithm...”;¶34: ‘...controller for the printer may dynamically provide the code by selecting from pre-configured modified characters...”;¶28: “...the modified character does not have dots or pixels missing or removed per se but rather is of a different font than the standard character...”;¶30: “...The modified font has portions removed, but could also have portions added and/or moved...”; ¶35: “...The product code can use different colors among the line or lines of code and the modified character...”¶40: “…A similar algorithm may be used to select which particular characters within the product code are used to provide the modified character for a two line code…”; Fig 9, ¶42: “...besides selecting which character is modified, how the character is modified may also be determined by an algorithm. The way in which the character is modified will typically be a function of some or all of the characters of the product code, such as by a mathematical algorithm... FIG. 9 shows the character `3` from a 5.times.7 font for a CU printer. Each cell may be defined by giving the x and y coordinate and the state of that cell. A state of 1 represents a pixel or drop of ink and a state of 0 represents the absence of a pixel or drop of ink...”;¶54).

With respect to Claims 11,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein all digits in the anti-counterfeit verification code are modified based on one or more resultant values determined using one or more digits in the anti-counterfeit verification code; (Fig 8 shows a substrate that has been laser marked with both a standard font and a modified font (all of the digits in the alphanumeric code are modified); ¶24: “…The covert code includes modified characters 34 and 36. In the Example shown in FIG. 3, the character `Y` 34 has a dot removed in the center, compared to the corresponding standard unmodified character 24, and the character `3` 36 has a dot removed in the center compared to the corresponding standard unmodified character 26. As in the previous example, the modified characters may be selected by a suitable algorithm…”;¶27: “...The product code 50 includes a covert code which includes one or more modified characters 56, 58, each of which may be in either the first or second line...”;¶36: “…The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character…”)

With respect to Claims 23, 24, 26 and 28,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein the resultant value is determined based on more than one digit in the anti-counterfeit verification code. (¶36: “...The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character...”; ¶37:”...The algorithm may be calculated by performing a mathematical operation on the components numbers and/or letters of the printed code. A suitable algorithm for a single line code is set forth as follows. A value, S, is formed by simply taking all numeric values (skipping non-numeric characters) in the line of print reading left to right. The digital root of S is then taken yielding C. C will be between 1 and 9. The modified character will be formed from the characters numbered C. As an example, the printed code is 20120208CCHY123. So, S=20120208123; C=3. Thus, the modified character is formed from the third character, `1`.…”)
wherein the resultant value is determined by a single digit in the anti-counterfeit verification code. ¶22, ¶36: “…an algorithm may be used to select which particular characters within the product code are used to provide the modified character. For example, the modified character may be the mth character, where `m` may be based on a variety of factors, including the characters in the code, the time, date, batch number, etc. The algorithm may be based on encryption factors so that the correct m characters can only be selected through the use of a code, making it difficult for counterfeiters to determine the correct code…”)
wherein the resultant value is determined by any digit in the anti-counterfeit verification code selected at random. (¶45-¶53; ¶45: “...example of an alteration algorithm ...”; ¶46: “...Generate a random number between 1 and the character width, which is 5 in this case...”; ¶51: “...use the result in step 5 to identify the desired move using matrix A…”)
wherein the modification of the at least one digit further comprises modifying all of the digits in the anti-counterfeit-verification code ¶3: “...method of printing a product code to help detect counterfeit items...” ;Fig 8 shows a substrate that has been laser marked with both a standard font and a modified font (all of the digits in the alphanumeric code are modified); ¶24: “…The covert code includes modified characters 34 and 36. In the Example shown in FIG. 3, the character `Y` 34 has a dot removed in the center, compared to the corresponding standard unmodified character 24, and the character `3` 36 has a dot removed in the center compared to the corresponding standard unmodified character 26. As in the previous example, the modified characters may be selected by a suitable algorithm…”;¶27: “...The product code 50 includes a covert code which includes one or more modified characters 56, 58, each of which may be in either the first or second line...”;¶36: “...The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character...”; ¶37:”... The algorithm may be calculated by performing a mathematical operation on the components numbers and/or letters of the printed code...”; A similar algorithm can be used for a code with two modified characters...”)

With respect to Claims 27 and 28,
Weaver discloses all of the above limitations, Weaver further discloses,
wherein the modifying the at least one digit further comprises modifying all of the digits in the alphanumeric code(¶(Fig 8 shows a substrate that has been laser marked with both a standard font and a modified font (all of the digits in the alphanumeric code are modified); ¶24: “…The covert code includes modified characters 34 and 36. In the Example shown in FIG. 3, the character `Y` 34 has a dot removed in the center, compared to the corresponding standard unmodified character 24, and the character `3` 36 has a dot removed in the center compared to the corresponding standard unmodified character 26. As in the previous example, the modified characters may be selected by a suitable algorithm…”;¶27: “...The product code 50 includes a covert code which includes one or more modified characters 56, 58, each of which may be in either the first or second line...”;¶36: “...The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character...”; ¶37:”... The algorithm may be calculated by performing a mathematical operation on the components numbers and/or letters of the printed code...”; A similar algorithm can be used for a code with two modified characters...”)
wherein the modification of the at least one digit further comprises modifying all of the digits in the anti-counterfeit-verification code. (Fig 8 shows a substrate that has been laser marked with both a standard font and a modified font (all of the digits in the alphanumeric code are modified); ¶27: “...The product code 50 includes a covert code which includes one or more modified characters 56, 58, each of which may be in either the first or second line...”;¶36: “...The particular character(s) within the product code used to provide the modified character will typically be a function of some or all of the characters of the initial product code, such as by a mathematical algorithm Thus, an algorithm may be used to select which particular characters within the product code are used to provide the modified character...”)

Conclusion
References cited but not used:
Kubota, US Patent Application Publication No US 2008/0128518 A1, “Method and system for generating identification code to be printed on products”, relating to a method of and a system for generating a printing identification code representing identification information about a product which is printed on the product.
Simske et al., US Patent Application Publication No US 7,878,549 B2, “Printed Substrate having Embedded Covert Information”, relating to  printing overt indicia on a substrate and generating a pattern of microtext representative of at least a portion of the overt indicia.
Mahmoud, AU 2011268515 B2, Foreign Patent, “Security improvements for flexible substrates”, relating to a method/system for creating and printing a validation code via a printing device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer.

/KIMBERLY L EVANS/Examiner, Art Unit 3629         

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629